360 F.2d 280
UNITED STATES of Americav.Nicholas CONFORTI et al. Domenick Pasquale, Sr., Appellant.
No. 15346.
United States Court of Appeals Third Circuit.
Argued May 2, 1966.Decided May 16, 1966.

Robert R. Blasi, Bernardsville, N.J., for appellant.
Jerome D. Schwitzer, Asst. Dist. Atty., Newark, N.J.  (David M. Satz, Jr., U.S. Atty., Newark, N.J., on the brief), for appellee.
Before FORMAN, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
Domenick Pasquale, Sr., appellant herein, was tried in the United States District Court for the District of New Jersey on an information charging him: (1) with a violation of 26 U.S.C. 7622, failure to pay a special occupational wagering tax imposed by 26 U.S.C. 4411 upon persons engaged in the business of 'accepting' wagers; (2) with willful failure to pay such tax in violation of 26 U.S.C. 7203; and (3) with another violation of 26 U.S.C. 7203, willfully failing to register certain information with the District Director of Internal Revenue as required by 26 U.S.C. 4412.  A jury convicted him on all three counts.


2
In this appeal he contends (1) that the evidence introduced at his trial did not support either the information or the conviction that he was an 'acceptor' of wagers; (2) that 26 U.S.C. 4203 applies neither to violations of 26 U.S.C. 4411, nor 26 U.S.C. 4412; and (3) that there was insufficient evidence of willfulness.


3
We have found that the evidence before the District Court was sufficient to sustain the information and to warrant the jury's verdict, both as to appellant being an 'acceptor' of wagers and his acting in a willful manner.  Nor are we persuaded by appellant's argument that the penalty provisions of 26 U.S.C. 7203 should not apply to violations of 26 U.S.C. 4411 and 4412.  See United States v. Goldman, 352 F.2d 263, 265 (3 Cir. 1965); United States v. Shaffer, 291 F.2d 689 (7 Cir.), cert. denied, 368 U.S. 915, 82 S.Ct. 192, 7 L.Ed.2d 130 (1961), rehearing denied, 368 U.S. 962, 82 S.Ct. 392, 7 L.Ed.2d 393 (1962); Contreras v. United States, 213 F.2d 96 (5 Cir. 1954); United States v. Sams, 219 F.Supp. 164 (W.D.Pa.1963), aff'd 340 F.2d 1014 (3 Cir.), cert. denied, 380 U.S. 974, 85 S.Ct. 1336, 14 L.Ed.2d 270 (1965).


4
The judgment of conviction and sentence of the United States District Court for the District of New Jersey will be affirmed.